Citation Nr: 0018925	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in December 1985, served on active duty 
that has been verified from June 1957 to July 1972.  He 
served in the Republic of Vietnam during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1985 due to natural 
causes without any other contributing causes identified.  An 
autopsy was not performed.

2.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to active service or 
to a service connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and there is no further 
statutory duty to assist the appellant in the completion of 
her application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the cause of the 
veteran's death is related to his active service.  In this 
respect, she contends that the veteran's lung cancer 
contributed to the cause of his death, and that such disease 
was attributable to his in- service exposure to Agent Orange 
while serving in Vietnam.  In making a claim for service 
connection, she has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, she must present a claim 
which is not inherently implausible when her contentions and 
the evidence of record are viewed in the light most favorable 
to her claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

The veteran's death certificate reveals that he died at his 
home at 1:00 a.m. on December [redacted], 1985.  He was pronounced 
dead at 9:30 a.m.  The immediate cause of death was 
identified as "nautural [sic] causes."  There were no other 
contributing causes of death identified.  He was 57 years 
old.  An autopsy was not performed.

The only available medical records consist of treatment 
records from St. Michaels Hospital of Texarcana dated in 
September 1984.  These records reveal that the veteran 
underwent a right upper lobectomy and resection of adjacent 
2nd, 3rd, and 4th ribs due to carcinoma of the lung.  A 
pathology report revealed two distinctly histologic separate 
tumors in the lung.  There was a poorly differentiated 
squamous cell lesion involving the ribs, bone destruction and 
extending into the pleura of the lung which did not appear to 
have an origin from a bronchus.  There was also a discrete 
and separate adenocarcinoma tumor more inferiorly placed in 
the lung adjacent to the pleura which produced a metastasis 
to the peribronchial node.  He subsequently began cobalt 
radiation treatments and was treated for a pulmonary embolus.  
He also received inpatient treatment in October and November 
1984, but there are no available records of his treatment.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1999).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312 (c) (1999).  
It is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Service- connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death.  38 C.F.R. 
§ 3.312 (c)(3) (1999).  However, in cases where the 
disability is static in nature and involves muscular or 
skeletal functions, it is generally not held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312 (c)(2) (1999).  Thus, it is 
not generally reasonable to hold that a service- connected 
condition accelerated death unless such condition affected a 
vital organ and was, of itself, a progressive or debilitating 
nature.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1999).  
Malignant tumors may be presumed to have been incurred in 
service if manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Additionally, VA laws and applicable regulatory provisions 
pertaining to Agent Orange and herbicide exposure stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.309(e) (1999).  
Included among these diseases are respiratory cancers such as 
cancer of the lung, bronchus, larynx, or trachea), provided 
such disease manifested within 30 years after the last date 
of exposure to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Upon review of the entire record, the Board first notes that 
the veteran served in the Republic of Vietnam during the 
Vietnam Era.  As a matter of law, he is presumed to have been 
exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  Additionally, the Agent Orange provisions presume 
that the veteran's adenocarcinoma, which originated in the 
lung adjacent to the pleura, is related to his exposure to 
Agent Orange in service.  However, the death certificate of 
record reveals that the veteran died of natural causes 
without any contributing causes of death identified.  An 
autopsy was not performed.  There is no competent medical 
evidence of record which tends to show that the veteran's 
lung cancer contributed in any way to his cause of death.

Rather, the only evidence offered in support of this claim is 
the appellant's lay assertions that the veteran's lung cancer 
contributed to the cause of his death.  However, as a 
layperson, she is not competent to speak to matters involving 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, the Board finds that the record 
is devoid of any probative evidence that the veteran's death 
was caused by any other factors other than natural causes.  
As such, the Board must deny the claim as not well grounded.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application.  In this respect, the RO has issued 
a Statement of the Case which notified her of the reasons and 
basis for the denial of her claim.  Additionally, the RO 
informed her, by letter dated in November 1997, that her 
husband's death certificate showed that he died from natural 
causes, and that she needed to submit medical evidence 
showing that her husband's lung cancer "was a direct or 
contributory cause" of his death.  The RO also informed her 
that the veteran's original claims file had been lost.

Additionally, the RO has attempted to assist the appellant in 
obtaining medical records which she has identified as 
pertinent to the claim on appeal.  In February 1998, the RO 
was notified by A.D. Smith, M.D./Collom and Carney Clinic 
that they "no longer have records."  Also in February 1998, 
the RO was notified by St. Michaels Hospital that the 
veteran's records had been transferred to microfiche and that 
they were "unable to locate" the microfiche.  The RO was 
further informed that the veteran was treated at St. Michaels 
in "1983- 1984."  Nonetheless, after being contacted by the 
RO, the appellant was able to submit some records from St. 
Michaels dated in September 1984.  

In the Written Brief Presentation, dated in June 2000, the 
appellant's representative argued that the Board should 
remand this case for an additional search for the original 
claims folder and terminal records for the last two years 
preceding the veteran's death.  In a case where service 
medical records are presumed destroyed, the Board has a 
heightened duty to explain its findings and conclusions of 
law.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  However, 
this heightened duty of review "does not lower the legal 
standard for proving a claim for service connection."  Russo 
v. Brown, 9 Vet.App. 46, 51 (1996).  

With respect to the rebuilt claims file, it is not claimed, 
and there is no evidence to suggest, that the original claims 
file contained medical records of the veteran's treatment 
shortly before his death or medical opinion linking his death 
to lung cancer.  And since it is not claimed that the 
veteran's death was caused by any other disorder linked to 
service, the absence of service medical records in this case 
is not prejudicial to the appellant, especially since the 
veteran's lung cancer, which is the only cause identified by 
the appellant as contributing to his death, is presumed by 
law to be related to his active service.  See Hicks v. West, 
12 Vet.App. 86 (1998)(no duty to assist in obtaining medical 
evidence which, if presumed true, would be insufficient to 
well ground claim).  

Moreover, there is nothing to suggest that any further 
requests for medical records from the veteran's treating 
hospital or the treating physician would be successful.  Nor 
have any additional sources for relevant records been 
identified.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5103(a) has been met.  See 
generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).



ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

